Exhibit 10.3

 

Execution Version

 

RESTRICTED SHARE AWARD
UNDER THE
2005 OMNIBUS STOCK AND INCENTIVE PLAN
for
THOMAS GROUP, INC.

 

Effective as of March 1, 2008 (“Date of Grant”), a RESTRICTED SHARE AWARD
(“Award”) is granted by Thomas Group, Inc. (the “Company”) to Michael E. McGrath
(the “Holder”), provided that this Award is in all respects subject to the terms
and provisions of the 2005 Omnibus Stock and Incentive Plan For Thomas
Group, Inc. (the “2005 Plan”), all of which are incorporated herein by
reference, except to the extent otherwise expressly provided in this Award. 
Capitalized terms used herein without definition shall have the respective
meanings specified in the 2005 Plan.

 

WITNESSETH

 

WHEREAS, the Company desires to grant to the Holder an award of 100,000 Shares;

 

WHEREAS, the purpose of this Award is to advance the interests of the Company
and increase shareholder value by providing additional incentives to attract,
retain and motivate the Holder; and

 

WHEREAS, the terms of the Award are set forth below;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties agree as follows:

 

1.             Definitions.  As used in this Award, the following words shall
have the following meanings:

 

“Sign-On Shares” shall mean the Shares to be delivered pursuant to this Award.

 

2.             Sign-On Share Award.  The Company hereby issues to the Holder
100,000 Shares upon the terms and subject to the conditions set forth in this
Award.

 

3.             No Restrictions.  Pursuant to power granted to the Committee in
the 2005 Plan, the Committee has determined that the restrictions which
otherwise would have been imposed on the Sign-On Shares shall be deemed to have
been fully satisfied on the Date of Grant by reason of the Committee’s
determination that immediate satisfaction of any restrictions which otherwise
would have been imposed on the Sign-On Shares is a necessary action to induce
the Holder to enter into employment with the Company.  As a result, the Sign-On
Shares are fully Vested on the Date of Grant.

 

4.             Withholding.  The Holder shall be required to pay to the Company,
in cash, the amount which the Company reasonably determines to be necessary in
order for the Company to comply with applicable federal or state income tax
withholding requirements and the collection of employment taxes, provided that
the Holder may elect to offset the amount the Company reasonably determines as
necessary to comply with applicable tax requirements from the Sign-On Shares
otherwise deliverable to the Holder (valued at their fair market value on the
applicable date) and a net number of Sign-On Shares shall thereafter be
delivered to the Holder.

 

5.             Representations and Warranties.  As a condition to the delivery
of the Sign-On Shares, the Board may obtain such agreements or undertakings, if
any, as the Board may deem necessary or advisable to assure compliance with any
law or regulation including, but not limited to, the following:

 

(a)           a representation, warranty or agreement by the Holder to the
Company that he is acquiring the Sign-On Shares for investment and not with a
view to, or for sale in connection with, the distribution of any such Sign-On
Shares; and

 

 

--------------------------------------------------------------------------------


 

(b)           a representation, warranty or agreement to be bound by any legends
that are, in the opinion of the Board, necessary or appropriate to comply with
the provisions of any securities law deemed by the Board to be applicable to the
issuance of the Sign-On Shares and are endorsed upon the Share certificates.

 

6.             Interpretation of the Award Provisions.  The Committee shall have
the authority to the full extent provided under the terms of the 2005 Plan to
interpret all terms of the 2005 Plan and this Award, and to otherwise supervise
the implementation of such terms.

 

7.             Governing Law.  TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE
LAW, THIS AWARD SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF TEXAS.

 

8.             Binding Effect.  This Award shall inure to the benefit of and be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

9.             Amendments.  This Award may only be amended by a written document
signed by the Company and the Holder.

 

10.          Severability.  If any provision of this Award is declared or found
to be illegal, unenforceable or void, in whole or in part, the remainder of this
Award will not be affected by such declaration or finding and each such
provision not so affected will be enforced to the fullest extent permitted by
law.

 

11.          Counterparts.  This Award may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed on its
behalf and the Holder has hereunto set his hand, all on the day and year first
above written.

 

 

THOMAS GROUP, INC.

 

 

By:

/s/ Edward P. Evans

 

Edward P. Evans, Director

 

 

 

ACKNOWLEDGMENT

 

The Holder agrees to be bound by all the terms of this Award and the 2005 Plan.

 

/s/ Michael E. McGrath

Michael E. McGrath

 

--------------------------------------------------------------------------------